           Case 1:19-cr-00873-LGS Document 56 Filed 06/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
UNITED STATES OF AMERICA,                             :
                                                      :
v.                                                    :    19 Cr. 873 (LGS)
                                                      :
ESAAHN HOUGH,                                         :    ORDER
     Defendant,                                       :
-------------------------------------------------------X

LORNA G. SCHOFIELD, United States District Judge:

        Defendant Esaahn Hough seeks to proceed with a change of plea proceeding via
videoconference or teleconference instead of a personal appearance in court. In view of the
ongoing pandemic, videoconferencing and teleconferencing have been employed by judges in the
Southern District of New York on numerous occasions. This Court finds that any further delay in
this proceeding would result in serious harm to the interests of justice. Proceeding by
videoconference or teleconference with a change of plea advances Mr. Hough’s case and furthers
justice without undue delay. See § 15002 (b)(2) of the Coronavirus Air, Relief, and Economic
Security (“CARES”) Act.

       During the change of plea proceeding, the magistrate judge should allocate the defendant
on his consent to proceed via videoconference or teleconference as previously stated by his
counsel.



Dated: June 14, 2021
                                                    SO ORDERED:
New York, New York


                                                    ______________________________________
                                                    THE HONORABLE LORNA G. SCHOFIELD
                                                    UNITED STATES DISTRICT JUDGE
                                                    SOUTHERN DISTRICT OF NEW YORK
